26 A.3d 468 (2011)
208 N.J. 178
In the Matter of Stanley E. MARCUS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-129 September Term 2010, 068617
Supreme Court of New Jersey.
September 12, 2011.

ORDER
The Disciphnary Review Board having filed with the Court its decision in DRB 11-014, concluding that STANLEY E. MARCUS of NEWARK, who was admitted to the bar of this State in 1970, should be reprimanded for violating RFC 1.3 (lack of dihgence) and RFC 1.4(b) (failure to communicate with a cUent), and good cause appearing;
*469 It is ORDERED that STANLEY E. MARCUS is hereby reprimancied; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.